       Case 3:19-cv-07550-WHO Document 15 Filed 09/21/20 Page 1 of 3



 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone:     510/832-5001
 4   Facsimile:     510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   EDUARDO DERAS-NAVA
 7   HOUMAN CHITSAZ (SBN 219469)
     NARDELL CHITSAZ & ASSOCIATES LLP
 8   999 Fifth Avenue, Suite 230
     San Rafael, California 94901
 9   Tel: 415.306.5560
     Fax: 415.455.9482
10   houman@ncalegal.com

11   Attorneys for Defendant
     URBARN LIFE, INC. (CA) dba NECK OF
12   THE WOODS
13                                 UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15

16    EDUARDO DERAS-NAVA,                              CASE NO. 3:19-cv-07550- WHO
                                                       Civil Rights
17            Plaintiff,
                                                       STIPULATION AND ORDER OF DISMISSAL
18            v.                                       WITH PREJUDICE
19    URBARN LIFE, INC. (CA) dba NECK OF
      THE WOODS; MILLER-RAVETTI CO;
20    SUTRO PROPERTY MANGEMENT,                        Action Filed: November 18, 2019

21            Defendants.
22

23                                           STIPULATION
24           Plaintiff EDUARDO DERAS-NAVA (“Plaintiff”) and URBARN LIFE, INC. (CA) dba
25   NECK OF THE WOODS (“Defendant”) hereby stipulate and request pursuant to FRCP Rule
26   41(a) that the Court order that all of Plaintiff’s claims in this action against Defendants be
27   dismissed with prejudice.
28
                                                        1
     STIP TO DISMISS
     CASE NO. 3:19-cv-07550-WHO
       Case 3:19-cv-07550-WHO Document 15 Filed 09/21/20 Page 2 of 3



 1   IT IS SO STIPULATED.

 2   Date: September 18, 2020                     REIN & CLEFTON

 3                                                   /s/ Aaron M. Clefton
                                                  By AARON M. CLEFTON, Esq.
 4                                                Attorney for Plaintiff
                                                  EDUARDO DERAS-NAVA
 5
     Date: September 18, 2020                     NARDELL CHITSAZ & ASSOCIATES LLP
 6

 7
                                                     /s/ Houman Chitsaz
 8                                                By HOUMAN CHITSAZ, Esq.
                                                  Attorney for Plaintiff
 9                                                URBARN LIFE, INC. (CA) dba NECK OF
                                                  THE WOODS
10

11
                                        FILER’S ATTESTATION
12
             Pursuant to Local Rule 5-1, I hereby attest that on September 18, 2020, I, Aaron Clefton,
13
     attorney with Rein & Clefton, Attorneys at Law, received the concurrence of Houman Chitsaz in
14
     the filing of this document.
15
                                                           /s/ Aaron Clefton
16                                                         Aaron Clefton
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
     STIP TO DISMISS
     CASE NO. 3:19-cv-07550-WHO
       Case 3:19-cv-07550-WHO Document 15 Filed 09/21/20 Page 3 of 3



 1                                             ORDER
 2           Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.

 3
     Dated: September 21, 2020
 4                                                      Honorable William H. Orrick
                                                        U.S. District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
     STIP TO DISMISS
     CASE NO. 3:19-cv-07550-WHO
